In a proceeding, inter alia, pursuant to SCPA 711 to remove the respondent Douglas McHoul as a preliminary executor, the petitioner appeals from an order of the Surrogate’s Court, Dutchess County (Shapiro, S.), dated November 23, 1999, which, among other things, denied those branches of her motion which were to remove the respondent Douglas McHoul as a preliminary executor, for an accounting, and for an immediate turnover of the subject account to the estate.
Ordered that the order is affirmed, with costs.
Under the circumstances of this case, there is no basis to disturb the determination of Surrogate’s Court. Ritter, J. P., S. Miller, Luciano and Smith, JJ., concur.